J-S24017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

CHRISTOPHER DICKINSON

                            Appellant                  No. 959 WDA 2016


       Appeal from the Judgment of Sentence Entered February 29, 2016
               In the Court of Common Pleas of Allegheny County
    Criminal Division at Nos: CP-02-CR-0008066-2015, CP-02-CR-0010547-
                                     2015


BEFORE: PANELLA, STABILE, JJ., and STEVENS, P.J.E.*

JUDGMENT ORDER BY STABILE, J.:                           FILED JUNE 8, 2017

        Appellant, Christopher Dickinson, appeals from the February 29, 2016

judgment of sentence imposing an aggregate 36 to 72 months of

incarceration followed by three years of probation. We vacate and remand

for a new sentencing hearing.

        On December 14, 2015, Appellant pled guilty to two counts of robbery

and one count each of simple assault, recklessly endangering another

person, resisting arrest, and flight to avoid apprehension.1 At the February

29, 2016 sentencing hearing, the trial court neglected to determine whether

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 3701, 2701, 2705, 5104, and 5126, respectively.
J-S24017-17


Appellant was eligible for a Recidivism Risk Reduction Incentive (“RRRI”)

sentence. Statutory law requires the trial court to make that determination.

42 Pa.C.S.A. § 9756(b.1); 61 Pa.C.S.A. § 4505(a). “[W]here the trial court

fails to make a statutorily required determination regarding a defendant’s

eligibility for an RRRI minimum sentence as required, the sentence is

illegal.” Commonwealth v. Robinson, 7 A.3d 868, 870 (Pa. Super. 2014).

The Commonwealth concedes this point.2 Commonwealth’s Brief at 6. We

therefore vacate the judgment of sentence and remand for a new sentencing

hearing.

       Judgment of sentence vacated.             Case remanded.      Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/8/2017




____________________________________________


2
   The trial court did not address this issue because Appellant raises it for the
first time on appeal. We will not deem the issue waived, because it
implicates the legality of Appellant’s sentence. Commonwealth v. Tobin,
89 A.3d 663, 669-70 (Pa. Super. 2014).



                                           -2-